DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20120032884).

As per claim 1, Lee discloses
 a power supply ([0025], The wireless mouse would have a power supply for the power switch to turn on the mouse.); 
a flexible connecting sheet connected to the power supply ([0018-0019], See Fig. 2, The elastic shell 5 would be connected to the power supply.); 
a contacting assembly, one end of which is in contact with the flexible connecting sheet ([0019], Baseboard 10 is in contact with the elastic shell.); 
a flexible guiding sheet, one end of which is located at one side of the contacting assembly ([0021], The board element 30 is located to a side of the baseboard.); and 
a controller connected to the flexible guiding sheet and the power supply respectively ([0004, 0018], A wireless mouse would have control circuit to interact with a computer and would be connected to a flexible guiding sheet and power supply.); wherein
the flexible guiding sheet is in contact with the contacting assembly when the flexible connecting sheet and the flexible guiding sheet are folded (See Fig. 3, A portion of the board element 30 would become in contact with the baseboard when folded.).

As per claim 3, claim 1 is incorporated and Lee discloses
the contacting assembly comprises a first contact switch having a first contact part and a second contact part (See Fig. 3, The upper part of the baseboard can be considered the first contact part and the bottom part the second contact part.); 
the flexible guiding sheet comprises a guiding part (See Fig. 3, The bottom part of board element 30 not in contact with the baseboard 10 can be considered the guiding part.); 
the first contact part is in contact with the flexible connecting sheet (See Fig. 8, The top part of the baseboard would be in contact with the elastic shell.); 
the second contact part is located at one side of the guiding part (See Fig. 3, The bottom part of the baseboard is on one side of the board element.).  

As per claim 4, claim 1 is incorporated and Lee discloses 
the contacting assembly comprises a power board and a second contact switch; the power board comprises a first contact part; the second contact switch comprises a second contact part ([0022], See Fig. 3 and 6, The baseboard has a power switch. The upper part of the baseboard can be considered the first contact part and the bottom part the second contact part.); 
the flexible guiding sheet comprises a guiding part (See Fig. 3, The bottom part of board element 30 not in contact with the baseboard 10 can be considered the guiding part.); 
the first contact part is in contact with the flexible connecting sheet (See Fig. 8, The top part of the baseboard would be in contact with the elastic shell.); 
the second contact part is located at one side of the guiding part (See Fig. 3, The bottom part of the baseboard is on one side of the board element.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang (US 20140168915).

As per claim 2, claim 1 is incorporated and Lee fails to disclose the power supply comprises an anode and a cathode; the anode is connected to the controller and the cathode is connected to the flexible connecting sheet, respectively.
	However, Wang discloses the power supply comprises an anode and a cathode; the anode is connected to the controller and the cathode is connected to the flexible connecting sheet, respectively ([0026], A battery with an anode and cathode would be connected to the circuit board and flexible connecting sheet.). Lee in view of Wang are analogous art pertaining to wireless mouse. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a battery for a wireless mouse. The power from the battery would be needed to operate the wireless mouse.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. Applicant argues on pages 5 and 6 of Remarks that the linkage structure for turning on the mouse or condition for turning on the mouse is different from .
Applicant argues on page 7 of Remarks that Wang fails to disclose claim 2. However, Examiner respectfully disagrees because a power source with an anode and cathode would be connected to the controller and flexible connecting sheet because the claim language does not necessitate that the connections be direct.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624